                             Case 18-22937-jra             Doc 16        Filed 12/20/18         Page 1 of 2
                                               United States Bankruptcy Court
                                               Northern District of Indiana
In re:                                                                                                     Case No. 18-22937-jra
John Mileusnic                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0755-2                  User: lforslund                    Page 1 of 1                          Date Rcvd: Dec 18, 2018
                                      Form ID: 495                       Total Noticed: 8


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 20, 2018.
db             +John Mileusnic,   325 Plum Creek Drive,    Schererville, IN 46375-1166
smg            +Indiana Employment Security Division,    10 North Senate Street,   Indianapolis, IN 46204-2201
cr             +PennyMac Loan Services, LLC,    P.O. Box 2410,   Moorpark, CA 93020-2410
14516987       +Lake County Treasurer,    Attention: Bankruptcy Clerk,   2293 North Main Street,
                 Crown Point IN 46307-1854
14516996        Planet Home Lending, LLC,    c/o Stephanie A. Rienhart, AAL,   PO BOX 441309,
                 Indianapolis, IN 46244
14516997        Stephanie A. Reinhart, AAL,    PO BOX 441309,   Indianapolis, IN 46244

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
14516988        E-mail/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV Dec 19 2018 03:25:35
                 Indiana Department of Revenue,   Bankruptcy Section - MS 108,   100 North Senate Avenue, N240,
                 Indianapolis IN 46204
14516989        EDI: IRS.COM Dec 19 2018 08:13:00     Internal Revenue Service,   P. O. Box 7346,
                 Philadelphia, PA 19101-7346
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Capital One Auto Finance, a division of Capital On
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 20, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 18, 2018 at the address(es) listed below:
              Nancy J. Gargula    USTPRegion10.SO.ECF@usdoj.gov
              Paul R. Chael    aimee@pchael13.com,
               pchael13@ecf.epiqsystems.com;wjoyce@pchael13.com;smichelle@pchael13.com
              Susan M. Woolley(JC)    on behalf of Creditor   PennyMac Loan Services, LLC ndbkr@feiwellhannoy.com
                                                                                             TOTAL: 3
                         Case 18-22937-jra     Doc 16       Filed 12/20/18       Page 2 of 2

                                  UNITED STATES BANKRUPTCY COURT
                                          Northern District of Indiana
                                              Hammond Division
In Re: Debtor(s) (name(s) and address)                  )
John Mileusnic                                          )
xxx−xx−1703                                             )
325 Plum Creek Drive                                    ) Case Number: 18−22937−jra
Schererville, IN 46375                                  )
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )
                                                        ) Chapter: 13
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )

                                    NOTICE OF AUTOMATIC DISMISSAL
     NOTICE IS HEREBY GIVEN that the above−captioned debtor(s) has failed to file all the documents required
by 11 U.S.C. § 521(a)(1) and pursuant to 11 U.S.C. § 521(i)(1) this case was dismissed by operation of law on the
46th day after the date of the filing of the petition.

     Dated: December 18, 2018


                                                                       Christopher M. DeToro
                                                                       ______________________________________
                                                                       Clerk, United States Bankruptcy Court
                                                                       5400 Federal Plaza
                                                                       Hammond, Indiana 46320



                                                                                                Document No. 15
